                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION


RYAN LANCE HUTTON, #1659657                       §

VS.                                               §                CIVIL ACTION NO. 6:18cv143

DIRECTOR, TDCJ-CID                                §

                  ORDER ADOPTING REPORT AND RECOMMENDATION

       Petitioner Ryan Lance Hutton, a prisoner currently confined in the Texas prison system,

proceeding pro se and in forma pauperis, filed his petition for writ of habeas corpus (Dkt. #1),

pursuant to 28 U.S.C.§ 2254, seeking to challenge his felony conviction on various grounds. He

ultimately seeks to be released from custody. The above-styled and numbered civil action was

heretofore referred to United States Magistrate Judge K. Nicole Mitchell.

       On May 30, 2019, M r. Hutton filed a Motion for Writ of Mandamus. (Dkt. #26). He seeks

to have the court: (1) issue the writ, (2) vacate his convictions and sentences, and (3) order that he

be afforded a new trial within 60 days of the court’s order or be released from custody. Judge

Mitchell issued a Report and Recommendation concluding that Mr. Hutton’s motion for writ

of mandamus should be denied. (Dkt. #27).

       The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of the motion, has been presented for consideration, and no

objections thereto having been timely filed, the court is of the opinion that the findings and

conclusions of the Magistrate Judge are correct, and adopts the same as the findings and

conclusions of the court. It is accordingly
                                                  1
      ORDERED that the Report and Recommendation (Dkt. #27) is ADOPTED. It is further

      ORDERED that Mr. Hutton’s motion for writ of mandamus (Dkt. #26) is DENIED in

accordance with the Report and Recommendation (Dkt. #27).

      SIGNED this the 1 day of August, 2019.




                                  ____________________________
                                  Thad Heartfield
                                  United States District Judge




                                            2
